Granger, J.
I.—The short-hand notes of the evidence taken on the trial were not extended and the transcript filed within six months, as provided by Code, section 2742, and the holdings of this court in Arts v. Culbertson, 73 Iowa, 13, and Kavaleir v. Machula, 77 Iowa, 121. For this reason appellee moves to strike the evidence from the record, and the motion must be sustained.
*732II. Appellants filed a motion to strike the additional abstract from the files because not filed within the time provided by the rules of this cou’»t. No prejudice appears from the neglect to file within the time, and under the rule announced in Green v. Ronen, 62 Iowa, SO, the motion must be refused. Affirmed.